J-S72016-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellee         :
                                        :
           v.                           :
                                        :
CLINTON EDWARD WILSON,                  :
                                        :
                       Appellant        :     No. 328 WDA 2014


     Appeal from the Judgment of Sentence Entered August 15, 2013,
           In the Court of Common Pleas of Allegheny County,
            Criminal Division, at No. CP-02-CR-0002855-2012.


BEFORE: BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                       FILED JANUARY 16, 2015

     Appellant, Clinton Edward Wilson, appeals from the August 15, 2013,

judgment of sentence entered in the Court of Common Pleas of Allegheny

County. We affirm.

     The following is a summary of the procedural history of this case:

            On May 8, 2013, [Appellant] was tried before this
     Honorable Court without a jury, along with Co-Defendants,
     Clifford Anthony Wilson and Dayton Shelton.

           At the conclusion of the Non-Jury Trial, [Appellant] was
     found guilty of all charges: Count I of Robbery (Inflicting
     Serious Bodily Injury); 1 Count of Robbery of a Motor Vehicle
     (Causing Bodily injury); 1 Count of Kidnapping, 1 Count of
     Aggravated Assault (Causing Bodily Injury); 1 Count of Unlawful
     Restraint; and 1 Count of Criminal Conspiracy.

           On August 15, 2013, [Appellant] was sentenced by this
     Honorable Court to not less than four (4) years, and no more
     than eight (8) years of incarceration at Count I, with a minimum
____________________
*Retired Senior Judge assigned to the Superior Court.
J-S72016-14



      period of probation of five (5) years, and a maximum period of
      five (5) years. [Appellant] also had the following conditions
      imposed:

            1.   No contact with the victim;
            2.   Comply with DNA Registration;
            3.   Complete a GED Program; and
            4.   Pay restitution in the amount of $750.

           As to the remaining Counts, no further penalties were
      imposed.

            [Appellant] filed Post-Sentence Motions on August 21,
      2013, which were denied by Operation of Law on January 27,
      2014. [Appellant] filed a timely Notice of Appeal on February
      25, 2014. On February 26, 2014, this Court entered an Order
      requiring [Appellant] to file a Concise Statement of Matters
      Complained of on Appeal. On March 10, 2014, [Appellant] filed
      his Concise Statement per the Order of Court.

Trial Court Opinion, 6/5/14, at 2-3.

      The trial court summarized the factual history of this case as follows:

              On August 19, 2011 at approximately 1 a.m., the victim
      indicated he was sitting inside his motor vehicle, parked in front
      of his house and talking on the phone with his girlfriend. At that
      time, approximately 3-5 black males approached his vehicle.
      The victim stated that two black males entered his vehicle (a red
      1995 Pontiac Firebird), put a gun to his head and pushed him
      into the back seat. The victim, during the [t]rial, identified one
      of the males in the car with him, the one in the driver’s seat, as
      [. . .] Dayton Shelton.

            The victim next testified he struggled with one male
      holding a gun; he attempted to take the gun away,
      unsuccessfully, when another male pointed a gun/rifle at his
      head. He was then hit with a stun gun. The victim stated he
      was then driven to a set of row houses and brought outside the
      vehicle. The males started to hit him in the face with their guns.
      The victim next identified the other individuals in the alley way.
      He stated two of them were in Court [. . . .] The record then


                                       -2-
J-S72016-14



     reflected the victim’s identification of [Appellant] and Clifford
     Anthony Wilson.

            The victim indicated he was then dragged into an
     abandoned row house and put in the basement. The victim
     testified the men duct taped his hands and feet together, and
     put tape over his mouth. The victim clearly testified that he
     never met any of these individuals before that day.

           According to the victim, [Appellant] asked him where the
     money was, and hit him across the face with the butt end of his
     gun. The victim stated that [Appellant] asked the victim to call
     his cousin, Frank Harris, for $150,000 or they would kill him.
     The victim stated he gave [Appellant] Mr. Harris’ cell phone
     number, and that man called Mr. Harris to make the demand.

            After the men left the abandoned house, the victim stated
     that he acquired a nail and used it to break the tape from around
     his ankles and wrists. The victim next crawled out a back
     window and escaped from the building. The victim stated he
     realized he was a half block away from his home. When he
     arrived at his home, his cousin, Frank Harris, and his nephew
     were sitting in front of the house, and within 3-4 minutes the
     Police arrived.

            Eventually, the victim indicated he was able to search his
     home to see if anything was missing. He noticed the living room
     television, the bedroom television, and his PlayStation were
     missing. The values of the items were approximately $2,300.

            After the Police arrived, they showed [Appellant] some
     photographs and he was able to identify Dayton Shelton from
     that night. Later, Detective Duncan showed him a photo array
     and he also identified Clifford Anthony Wilson. Detective Duncan
     showed him another photo array, and again he was able to
     identify Dayton Shelton.

           The victim stated he sustained a shattered cheek bone, a
     broken nose, scars and lacerations due to the incident that
     required hospitalization.




                                    -3-
J-S72016-14



             Detective Charlotte Hughes, from the Mobile Crime Unit,
      testified for the Commonwealth. She indicated she was assigned
      to meet with the Robbery Detectives and execute a Search
      Warrant on a Pontiac Firebird. The first thing she did was
      photograph the vehicle, then took DNA samples, photographed
      the inside of the vehicle, and dusted it for fingerprints.

            Detective Hughes identified Commonwealth’s Exhibit No. 3,
      a photo of the trunk of the car, which showed a roll of masking
      tape.   She also fingerprinted five (5) CD’s located in the
      passenger compartment, and she obtained four (4) fingerprints
      from these CD’s. Once she lifted the fingerprints from the CD’s,
      she took them back to the Office and they were submitted to the
      Latent Print Examiner, John Godlewski.

            John Godlewski also testified for the Commonwealth. He
      stated he has been a Police Officer for twenty-one (21) years,
      with the last fourteen (14) years being with the Pittsburgh
      Mobile Crime Unit. He stated he is a Certified Latent Fingerprint
      Examiner.

            He testified that there were five (5) fingerprints involved in
      this case that were evaluated to determine their value, either of
      value, or no value. Once completed, four of the latented lifts
      were determined to be of value. One of the lifts was submitted
      through the automated system AFIX.

            Detective Godlewski testified that as a result of AFIX, he
      then compared the latent fingerprints to the known prints of
      Clinton Edward Wilson. The four lifts of value in this case were
      determined to match Wilson’s impressions.

                                     ***

           Finally, Detective Godlewski opined the determinations he
      made about these fingerprints [on one of the CD’s] belonging to
      [Appellant] are held to a very high degree of scientific certainty.

Trial Court Opinion, 6/5/14, at 5-9 (internal citations omitted).

      Appellant presents the following issue for our review:




                                       -4-
J-S72016-14



      1. Did the Trial Court err in determining that the fingerprint
      evidence was sufficient to sustain a conviction as to robbery of a
      motor vehicle, and kidnapping, when it could not establish when
      the fingerprints were left and when the fingerprints were
      recovered from movable property inside the motor vehicle?

Appellant’s Brief at 4.1

      When reviewing challenges to the sufficiency of the evidence, we

evaluate the record in the light most favorable to the Commonwealth as

verdict winner, giving the prosecution the benefit of all reasonable inferences

to be drawn from the evidence.      Commonwealth v. Duncan, 932 A.2d

226, 231 (Pa. Super. 2007) (citation omitted).     “Evidence will be deemed

sufficient to support the verdict when it establishes each material element of

the crime charged and the commission thereof by the accused, beyond a

reasonable doubt.”     Id. (quoting Commonwealth v. Brewer, 876 A.2d

1029, 1032 (Pa. Super. 2005)).       However, the Commonwealth need not

establish guilt to a mathematical certainty, and it may sustain its burden by

means of wholly circumstantial evidence. Id. Moreover, this Court may not


1
  We note that Appellant challenges the sufficiency of the evidence on the
robbery of a motor vehicle and kidnapping charges in his appellate brief.
When challenging the sufficiency of the evidence on appeal, the Appellant’s
Pa.R.A.P. 1925 statement must “specify the element or elements upon which
the evidence was insufficient” in order to preserve the issue for appeal.
Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (citations
omitted). However, Appellant failed to articulate in his Pa.R.A.P. 1925(b)
statement the specific charges he was challenging, let alone identify any of
the specific elements of the crimes he was challenging. For this reason, we
could find his claims waived. Gibbs, 981 A.2d at 281. For purposes of this
appeal, nonetheless, we find that his claims are sufficiently preserved to
allow this Court to conduct review of his issue.

                                      -5-
J-S72016-14



substitute its judgment for that of the factfinder, and where the record

contains support for the convictions, they may not be disturbed. Id. Lastly,

we note that the finder of fact is free to believe some, all, or none of the

evidence presented.    Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa.

Super. 2006).

      Appellant asserts that the evidence submitted by the Commonwealth

was insufficient as a matter of law to convict him of kidnapping and robbery

of a motor vehicle.   Appellant’s Brief at 11.   Appellant maintains that the

fingerprint evidence recovered on the CD’s from within the passenger

compartment of the victim’s car was insufficient to establish Appellant’s guilt

of these crimes. Id. at 12. Appellant argues that the evidence of record,

including the victim’s testimony and the fingerprint evidence, does not place

Appellant “inside or near the vehicle on the evening of August 19, 2012.”

Id. at 14.

      Upon review of the issue raised, the credibility determinations made by

the trial court, the certified record, the briefs of the parties, and the

applicable legal authority, we conclude that the trial court opinion entered on

June 5, 2014 comprehensively and correctly disposes of Appellant’s appeal.

Accordingly, we affirm Appellant’s judgment of sentence, and we do so

based on the trial court’s opinion. The parties are directed to attach a copy

of that opinion in the event of further proceedings in this matter.




                                       -6-
J-S72016-14



     Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/16/2015




                                    -7-
                                                                    Circulated 12/23/2014 02:55 PM




                    IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                       PENNSYLVANIA


     COMMONWEALTH OF PENNSYLVANIA,                       CRIMINAL DIVISION
                                                        CC21l1110SS6 ,;ZtJI;(.-()2J'S>
                                                        328 WDA2013
                                              V.


     CLINTON EDWARD WILSON,                        OPINION
                                Defendant
                                                   FILED BY:
                                                   THE HONORABLE PHILIP A. IGNELZI


                                                   COPIES SERVED BY FIRST CLASS
                                                   MAIL UPON:


       ",. '         ,                             COUNSEL FOR PLAINTIFF:
       E:            •,.
0      :=:.
         ~            ~          •,                MICHAEL W. STREILY, ESQUIRE
Ul        Lf'  ,                                   DISTRICT ATTORNEY'S OFFICE
-u..
-!
           .,..,-      ">-' .•
                           (") i£ I_I
                                      ,            436 GRANT STREET, RM 303

               -
               ~,

                                                                                  Circulated 12/23/2014 02:55 PM




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                         PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA,                    CRIMINAL DIVISION

                                                 CC 2012-02855

                                                 328 WDA2014
               V.
                                                                           0
                                                                                 ~
                                                               ;>
                                                               ~
                                                               ,--0
                                                                      ;0
                                                                           '",
                                                                           ·n    =
                                                                                 ~
                                                               ~ I-
                                                                                 .
                                                               .. ) .-::- r::    =
CLINTON EDWARD WILSON,
                                                                ---.             '-      .."
                                                                      ~.


                                                                                 :z:
                                                                                     f

            Defendant
                                                                      ;
                                                                                 '-'1    r
                                                               ~
                                                                  '"  .-
                                                                                 "'"     m
                                     OPINION
                                                               .- .,             a""     0
                                                                                                                                 Circulated 12/23/2014 02:55 PM




      On August 15, 2013, the Defendant was sentenced by this Honorable

Court to not less than four (4) years, and no more than eight (8) years of

incarceration at Count I, with a minimum period of probation of five (5) years,

and a maximum period of five (5) years. The Defendant also had the following

conditions imposed:


                   1.   No contact with the victim:
                   2.   Comply with DNA Registration ;
                   3.   Complete a GED Program ; and
                   4.   Pay restitution in the amount of $750.


     As to the remaining Counts, no further penalties were imposed.


     The Defendant filed Post-Sentence Motions on August 21 , 2013, which

were denied by Operation of Law on January 27 , 2014. The Defendant filed a

timely Notice of Appeal on February 25 , 2014. On February 26,2014, this Court

entered an Order requiring the Defendant to file a Concise Statement of Matters

Complained of on Appeal. On March 10, 2014, the Defendant filed his Concise

Statement per the Order of Court.




                                          2
                                                               Circulated 12/23/2014 02:55 PM




                  MATTERS COMPLAINED OF ON APPEAL


The Defendant raises the following issues on Appeal:
1. The evidence involving him in the specific actions of kidnapping, Aggravated
   Assault and Robbery was of such poor quality as to shock the conscience of
   the Court. Specifically:
      a. The testimony of the victim, Kevin T. Burrell, ("victim") was so riddled
         with contradictions and evasions as to be wholly lacking credibility.

       b. The victim was never able to make a positive identification of the
          Defendant.
       c. The Commonwealth's sole evidence linking the Defendant to the
          crime , four fingerprints found on CD's inside the motor vehicle, was
          not sufficient to establish the Defendant's involvement beyond a
          reasonable doubt.
2. The Defendant contends the evidence against him was insufficient as
   a matter of law to sustain his conviction .




                                        3
                                                                 Circulated 12/23/2014 02:55 PM




                              FACTUAL SUMMARY


      On August 19, 2011 at approximately 1 a,m" the victim indicated he was

sitting inside his motor vehicle, parked in front of his house and talking on the

phone with his girlfriend T.T. of May 8-9,2013 ("T.T.") at p.p. 13-14. At that

time, approximately 3-5 black males approached his vehicle, T.T. at p. 14. The

victim stated that two black males entered his vehicle (a red 1995 Pontiac

Firebird), put a gun to his head and pushed him into the back seat. T.T. at p.p.

14-15. The victim, during the Trial , identified one of the males in the car with

him, the one in the driver's seat, as being in Court wearing a yellow and blue

shirt, The record then reflected the victim identified Dayton Shelton. T.T. at p.p.

18-19.


     The victim next testified he struggled with one male holding a gun; he

attempted to take the gun away, unsuccessfully, when another male pointed a

gunlrifle at his head, He was then hit with a stun gun, T.T. at p.p. 64-65. The

victim stated he was then driven to a set of row houses and brought outside the

vehicle. The males started to hit him in the face with their guns. T.T. at p.p. 16-

19. The victim next identified the other individuals in the alley way. He stated

two of them were in Court today; one wearing a cream colored shirt with a blue

stripe, and the other wore a white dress shirt. The record then reflected the

                                         4
                                                                Circulated 12/23/2014 02:55 PM




victim's identification of Defendant, Clinton Edward Wilson and Clifford Anthony

Wilson. T.T. at p.p. 20-21 .


      The victim indicated he was then dragged into an abandoned row house

and put in the basement. T.T. at p. 27. The victim testified the men duct taped

his hands and feet together, and put tape over his mouth. T.T. at p.p. 81 & 83.

The victim clearly testified that he never met any of these individuals before that

day. T.T. at p. 23.


      According to the victim . Defendant asked him where the money was, and

hit him across the face with the butt end of his gun. T.T. at p. 26. The victim

stated that Defendant asked the victim to call his cousin , Frank Harris, for

$150,000 or they would kill him. T.T. at p. 30. The victim stated he gave the

Defendant in the white shirt Mr. Harris' cell phone number, and that man called

Mr. Harris to make the demand. T.T. at p.p. 31-32.


      After the men left the abandoned house. the victim stated that he acquired

a nail and used it to break the tape from around his ankles and wrists. T.T. at

p.p. 33-34. The victim next crawled out a back window and escaped from the

building . T.T. at p.p. 34 & 86. The victim stated he realized he was a half block

away from his home. When he arrived at his home, his cousin, Frank Harris,


                                         5
                                                                Circulated 12/23/2014 02:55 PM




and his nephew were sitting in front of the house, and within 3-4 minutes the

Police arrived . T.T. at p.p. 34-35.


      Eventually, the victim indicated he was able to search his home to see if

anything was missing. He noticed the living room television. the bedroom

television , and his PlayStation were missing. The values of the items were

approximately $2,300. T.T. at p. 35.


      After the Police arrived , they showed him some photographs and he was

able to identify Dayton Shelton from that night. T.T. at p. 36. Later, Detective

Duncan showed him a photo array and he also identified Clifford Anthony

Wilson . T.T. at p. 38. Detective Duncan showed him another photo array, and

again he was able to identify Dayton Shelton. T. T. at p.p. 39-40.


      The victim stated he sustained a shattered cheek bone. a broken nose,

scars and lacerations due to the incident that required hospitalization. T. T. at p.

40.


      Detective Charlotte Hughes, from the Mobile Crime Unit, testified for the

Commonwealth. She indicated she was assigned to meet with the Robbery

Detectives and execute a Search Warrant on a Pontiac Firebird. T.T. at p.p.,

89-90. The first thing she did was photograph the vehicle, then took DNA


                                         6
                                                                 Circulated 12/23/2014 02:55 PM




samples, photographed the inside of the vehicle, and dusted it for fingerprints .

T. T. at p. 91,

      Detective Hughes identified Commonwealth's Exhibit NO.3, a photo of the

trunk of the car, which showed a roll of masking tape. T.T. at p. 92. She also

fingerprinted five (5) CD's located in the passenger compartment, and she

obtained four (4) fingerprints from these CD's. T.T. at p. 93, Once she lifted the

fingerprints from the CD's, she took them back to the Office and they were

submitted to the Latent Print Examiner, John Godlewski . T.T. at p. 94,


      John Godlewski also testified for the Commonwealth. He stated he has

been a Police Officer for twenty-one (21) years, with the last fourteen (14) years

being with the Pittsburgh Mobile Crime Unit. He stated he is a Certified Latent

Fingerprint Examiner. T,T_at p, 97,


      He testified that there were five (5) fingerprints involved in this case that

were evaluated to determine their value, either of value , or no value . Once

completed , four of the latented lifts were determined to be of value. One of the

lifts was submitted through the automated system AFIX . T.T, at p, 99,


      Detective Godlewski testified that as a result of AFIX, he then compared

the latent fingerprints to the known prints of Clinton Edward Wilson . The four


                                          7
                                                                 Circulated 12/23/2014 02:55 PM




lifts of value in this case were determined to match Wilson 's impressions. T.T.at

p. 100.

      Detective Godlewski indicated that when you examine and compare, in

detail, the known fingerprint to the latent fingerprint, there are three levels that

you go through . He further stated fingerprints are formed before birth and

remain unchanged throughout one's Hfe, except for severe scarring and burning ,

T.T. at p.p. 102-103. To date, he relayed that no two fingerprints from two

different people have ever been found to be the same, T.T. at p. 103.


      Finally, Detective Godlewski opined the determinations he made about

these fingerprints on the Friday the 13th CD belonging to Mr. Clinton E. Wilson

are held to a very high degree of scientific certainty, T.T. at p. 103.


      At the concluSion of the Bench Trial , this Court made the following ruling :


          "The Court has listened to all the evidence, and the Court
          feels the Commonwealth has met Its burden of proof as
          to every charge, as to every Defendant. I find each
          Defendant guilty of each count as charged. That's the
          Court's Verdict."
T.T. at p. 179.


      Defendant's Appeal to Superior Court was thereafter timely filed,




                                          8
                                                                   Circulated 12/23/2014 02:55 PM




                               ANAL YSIS/DISCUSSION


        The Defendant's main contention on Appeal is that the fingerprint evidence

alone, without a proper identification by the victim, is insufficient to support his

convictions for Robbery, Robbery of a Motor Vehicle, Kidnapping, Aggravated

Assault, Unlawful Restraint, and Criminal Conspiracy, especially because there

were other possible explanations for the presence of his fingerprints on the

CD's.         Defendant further alleges:


        1. The victim was inconsistent in his testimony as to the
           number of individuals that attacked him initially, and his
           accounts varied from as few as 2 to as many as 6 attackers;

        2. The victim was never able to make a positive identification
           of the Defendant, and, as such, none of his testimony
           specifically linked the Defendant to the criminal incident;
        3. The Commonwealth's sole evidence linking the Defendant
           to the crime, the four (4) fingerprints, was not sufficient to
           establish the Defendant's involvement beyond a reasonable
           doubt; and
        4. Defendant contends the evidence against him was
           insufficient as a matter of law to sustain his conviction.


   In the recent decision of Commonwealth v. Donohue, 62 A.3d 1033, 1035-

37, (Pa. Super. 2013), the Superior Court upheld a Defendant's Burglary

conviction when the Commonwealth presented evidence that the Defendant's

fingerprints were found on an open soda bottle found in the burglarized
                                            9
                                                                 Circulated 12/23/2014 02:55 PM




residence. The owner of the home testified that the soda bottle was unopened

in a cabinet when she left the home the night before. Further, the owner

asserted that she never gave the Defendant permission to be in her home.

Upon affirming the Defendant's Judgment of Sentence, the Superior Court

thoroughly discussed past decisions which analyzed whether fingerprint

evidence constitutes sufficient proof to sustain a conviction.


   The seminal decision of Commonwealth v. Cichy, 323 A.2d 817, (Pa.

Super. 1974), was an Appeal from a Judgment of Sentence for Burglary and

Larceny. The only question was whether the Commonwealth presented

sufficient evidence to sustain a conviction on the crimes charges .


      In Cichy, a burglary occurred at a gas station one evening. The following

morning, the owners arrived and found tools and other articles missing. Entry

was made through a boarded window, and a cigarette machine was partially

pried open . A Police Investigation "lifted several fingerprints from objects in the

building, including one from a cellophane wrapper on a package of Marlboro

cigarettes found on the floor. All of the prints were found to be of no value,

except for the one on the cellophane. The Police expert identified the print as

belonging to the Appellant, Cichy. Based entirely upon this evidence, Cichy

was convicted of the Burglary and Larceny. His Appeal followed.        !St. at 819.
                                         10
                                                           Circulated 12/23/2014 02:55 PM




      The Superior Court in Donohue discussed the Cichy opinion

stating:

            ... the accuracy of fingerprint evidence for purposes of
      identification is established and that the probative value of
      that evidence depends entirely on the circumstances of
      each case. Unless the circumstances are such that the
      fingerprint could only have been impressed at the time and
      place the crime was committed, such evidence is
      insufficient to sustain a conviction. On the other hand,
      where circumstances indicate impression at the time of the
      crime, and the Defendant's innocent presence is excluded,
      such evidence has been held sufficient to convict.
            Under these precepts, a conviction will be upheld
      where fresh fingerprints are found at the place of illegal
     entry to private burglarized premises where a defendant's
     presence is unexplained. Similarly, if the prints are
     discovered in a place accessible only by force or on
     objects that the defendant could not have contacted under
     legitimate circumstances, a conviction will be upheld.
     However, the mere discovery of prints in a public place,
     with which a number of people may have had Innocent
     contact is insufficient by itself to convict. Additionally, if
     the prints are located on a readily movable object in
     common usage and the possibility of innocent contact with
     that object is great, the conviction will not be sustained.
            A comparison of the fingerprint cases established the
     uniform application of these principles in Cichy, the
     defendant was convicted solely based on the fact that his
     fingerprints were discovered on a cigarette pack located
     next to a vending machine in a public venue that was
     burglarized. We ruled that the conviction was infirm, given
     that the defendant admittedly had visited the scene of the
     burglary during normal business hours before the date of
     the burglary, no prints were discovered on the cigarette
     machine, and there was no indication that the cigarette
     package with the defendant's prints was taken from the
     machine. Thus, in Cichy, there was an innocent
                                     11
                                                                Circulated 12/23/2014 02:55 PM




      explanation for the presence of the prints on the package,
      which could have been left behind when the defendant was
      on the premises during business hours. We concluded that
      the discovery of the prints on a movable object in a public
      venue is insufficient to establish a person's presence at the
      crime scene during the commission of the crime.
Donahue, 62 A.3d at p. t 036. (citations and quotations omitted).

      In the case of In re M.J.H., 988 A.2d 694 (Pa. Super. 2010), the Superior

Court applied Cichy and overturned an adjudication of delinquency that was

based upon the juvenile's commission of acts constituting burglary and theft. In

In re: M.J.H., a clothing store was torn apart and burglarized , and the juvenile's

fingerprints were found on a clothing rack clearly open to the public, but not at or

near the point of the illegal entrance into the store. In addition , evidence was

introduced that, on two or three occasions prior to the burglary, the juvenile was

observed in the store during regular operating hours.


      Because the juvenile's fingerprints were discovered at a location where his

presence was explained through innocent behavior and from an object with

which he cou ld have had legal/innocent contact, the Superior Court found that

the possibility that the juvenile had made legitimate contact with the clothing

rack was too great to permit a finding that he was the one who ransacked and

burglarized the store.



                                         12
                                                               Circulated 12/23/2014 02:55 PM




      However. in numerous other cases, Pennsylvania Courts have upheld the

sufficiency of the evidence supporting a conviction premised solely on the fact

that the defendant's fingerprints were at the scene of the crime . Pursuant to

these decisions, fingerprints can support sufficient evidence for a conviction as

long as the facts exclude an innocent explanation for the presence of the

defendant's imprints on an object. Donohue, 62 A.3d at 1037.


      In Commonwealth v. Price, (278 Pa. Super. 255), 420 A.2d 527, (Pa.

Super.1980), the Superior Court upheld a conviction of burglary based upon

fingerprint evidence alone. The defendant was convicted of burglarizing a

private home, and the lone evidence linking him to that crime was the fact that ,

after the burglary, his imprints were discovered on a television located in the

residence near the pOint of illegal entry. The homeowners left their house at 6:00

p.m ., locked it, and closed the window. When they returned six hours later, they

discovered items had been taken from their home. There were no fingerprints at

the point of entry, an opened window. but the defendant's fingerprints were

found on a television near the window. The owners testified that they did not

know the defendant and that he did not have permission to enter their residence.

Since there was no plausible innocent explanation for the defendant's imprints




                                        13
                                                                Circulated 12/23/2014 02:55 PM




on the television , the Superior Court ruled that the evidence was sufficient to

uphold the conviction .


      In Commonwealth v. Wilson, (258 Pa. Super. 231), 392 A.2d 769 (Pa.

Super.1978), the defendant and a cO'conspirator burglarized a private

residence and terrorized the occupants. The owners testified they never met the

defendant before. The defendant's identification as a burglar was based on the

fact that his fingerprints were found inside the house. The defendant challenged

the sufficiency of the evidence , and he claimed that "lacking eyewitness

identification evidence or other circumstantial evidence, fingerprint evidence

alone is not sufficient to convict him." Id. at 771.


      The Superior Court again disagreed with his sufficiency challenge because

there was "simply no logical explanation for finding [defendant's) fingerprints on

the lamp and closet in the ... residence, except that he inadvertently placed them

there while burglarizing the ... home and terrorizing its occupants." Id.


      Based upon foregoing case law and this Court's review of the Trial

Transcript, it is abundantly clear that Defendant's convictions must be upheld for

the following reasons:




                                          14
                                                              Circulated 12/23/2014 02:55 PM




     a) Defendant's presence in the vehicle was unexplained;
     b) His prints were discovered in a place accessible only by
        illegitimate/illegal circumstances;
     c) The motor vehicle was a private, not public place
                                                      ,
                                                          ;
     d) Although the prints were on a movable object, it was in a private motor
        vehicle and there was no logical explanation as to why Defendant's
        prints were in the CD ;
     e) The victim testified that he never met the Defendant prior to the day in
        question, and as such , Defendant could not have been in the victim's
        car with permission anytime prior to the crime in question; and
     f) The victim positively identified the Defendant in Court during the Trial
        as one of the perpetrators of the crime.




                                 CONCLUSION


     Based upon all of the above , this Court respectfully requests the

convictions of Defendant be upheld and his Appeal be DENIED,




            ./ -f'r   ;-
       6. {/'..;?' "("
Dated: ~:. ,'I v(/~   -




                                       15